Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 , 5, 6, 8, 10-12, 14, 15, 19, 20, 22, 24, 25 and 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 , 4-6, 8, 10, 11, 13-15, 17, 18 and 20 of U.S. Patent No. 10, 697,776. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are found in U.S. Patent No. 10, 697,776  with obvious wording variations. Take an example of comparing claims 1 and 2 of the pending application  and claim 1 and 2 of the U.S. Patent No. 10, 697,776.
Pending Application 17,224,246
U.S. Patent No. 10, 697,776  
Per claim 1,  A method for determining and tracking an indoor position of an object comprising - using a primary position indication, based on signals received from an external positioning system of at least two different positions of said object to calibrate tracking of a secondary position indication, which is an indoor position, and wherein after calibrated, the tracking of the secondary position comprises: - recording acceleration data of a second part of the object, which second part is cyclically moving relative to the first part of the object, over a plurality of cycles using a sensor attached to the second part of the object, - integrating said acceleration data over at least one cycle of movement to determine a tilting of said cyclically moving part of the object relative to a horizontal plane, - determining a characteristic position of the cyclically moving second part of the object in subsequent cycles, - measuring a geomagnetic first orientation of the second part of the object in said characteristic position, - determining the second direction of movement of the first part of the object by measuring a geomagnetic second orientation of the second part of the object in said characteristic position, and wherein the determination is based on the tilting and the deviation between the geomagnetic first orientation and the geomagnetic second orientation of the second part of the object, computing a velocity of the object in any direction based on the acceleration data, and Lame IP OyTT / rw 2Docket No.: SUUN 84 US CON 3Preliminary Amendmentdetermining the secondary position indication of said object based on said direction data and said velocity data, wherein the secondary position indication is used to determine the indoor position of said object.
Claim 2, The method according to claim 1, comprising continuously tracking and computing at least one of the direction and the velocity of the moving object, and said secondary position indication.
Per claim 1, A method for tracking and determining a position of an object, the method comprising: determining a primary position indication based on signals received from an external positioning system and using said primary position indication to determine a first position of said object, recording acceleration data of a cyclically moving part of the object using inertial sensor signals or accelerometer sensor signals and integrating said acceleration data over a selected period of time to determine a tilting of said cyclically moving part of the object relative to a horizontal plane, recording direction data of said moving object based on measuring an external magnetic field of the cyclically moving part of the object using a magnetometer sensor determine an orientation of said cyclically moving part relative to the external magnetic field, computing the velocity of said moving object in any direction based on the acceleration data with a processing unit, determining a secondary position indication of said object based on said first position, said direction data and said velocity data, using said secondary position indication to determine a second position of said object, and determining the primary position indication of at least two different positions of said object based on signals received from the external positioning system and using the primary position indication of at least two different positions of said object to calibrate tracking of the secondary position indication.
Claim 2, The method according to claim 1, wherein the direction and velocity of the moving object tracked by continuously computing said secondary position indication.



Claims 7, 9, 13, 17, 21, 23  rejected on the ground of nonstatutory double patenting as being unpatentable over  claims 1-20 U.S. Patent No. 10, 697,776   in view of Mizuochi et al. (US20150134294) (hereinafter Mizuochi). 
Per claim 7, U.S. Patent No. 10, 697,776 discloses the method according to claim 1, but fails to disclose wherein the calibration is personalized such that different accelerations are measured by acceleration sensors even when the velocities are identical.
	In an analogous field of endeavor, Mizuochi discloses wherein the calibration is personalized such that different accelerations are measured by acceleration sensors even when the velocities are identical *paragraph 0087 and 0088, Fig 10, i.e. acceleration and angular velocity are input to the processing section 100 from the acceleration sensor 11 and the gyro sensor 13 at the same frequency and calculating an attitude and a position by integrating angular velocity are performed at a frequency of 500 Hz in the processing section.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Mizuochi into the invention U.S. Patent No. 10, 697,776, where Mizuochi provides  attitude calculation apparatus including a gyro sensor that detects angular velocity in a first coordinate system for an inertial coordinate system in order to have a better overall quality of service by reducing a load on a system, see Mizuochi, paragraphs 0007, 0008, 0087 and 0088.  
Per claim 9, U.S. Patent No. 10, 697,776 discloses the method according to claims 1, but fails to disclose wherein the secondary position indication of the moving object is displayed on a display of a system, transmitted from the system to another device, or shown on a map which is available via internet.
In an analogous field of endeavor, Mizuochi discloses wherein the secondary position indication of the moving object is displayed on a display of a system, transmitted from the system to another device (paragraph 0044, Fig 1, i.e. The position calculation apparatus 1 is a small-sized electronic apparatus which is mounted on a living body or a moving object which moves by using energy of the living body as a power source, for example, on a human waist [a right waist or a left waist], and is a kind of position calculation apparatus which calculates and displays a position of a moving object, examiner interprets moving body as coordinate system and the  local coordinate [electronic apparatus display], a input device where information such as calculated position  is transmitted from moving body to the electronic apparatus) , or shown on a map which is available via internet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Mizuochi into the invention U.S. Patent No. 10, 697,776 in order to have a better overall quality of service by reducing a load on a system as well as calculating and displaying body positions , see Mizuochi, paragraphs 0007, 0008 and 0044.  
Per claim 13, U.S. Patent No. 10, 697,776 discloses the method according to claims 1,  but fails to disclose wherein a track formed in a first coordinate system is aligned with a second coordinate system.
In an analogous field of endeavor, Mizuochi discloses wherein a track formed in a first coordinate system is aligned with a second coordinate system (paragraph 0044, Fig 1, refer to same rationale as claim 9, regarding moving body and local coordinate systems).
Per claim 17, U.S. Patent No. 10, 697,776 discloses the system according to claims 14 , but fails to disclose wherein the system is configured to track at least one of the first direction, the second direction, an acceleration, the velocity and a position of the first part of the moving object.
In an analogous field of endeavor, Mizuochi discloses wherein the system is configured to track at least one of the first direction, the second direction, an acceleration, the velocity and a position of the first part of the moving object (paragraphs 0047,0051, 0100, Fig 2, GPS, acceleration, velocity and positioning, first part is external systems such as GPS) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Mizuochi into the invention U.S. Patent No. 10, 697,776 in order to have a better overall quality of service by reducing a load on a system and calculation of object position for tracking via GPS[fig 2] and other sensors for velocity , acceleration and direction, see Mizuochi, paragraphs 0007, 0047 and 0051.  
Per claim 21, refer to the same rationale as explained in claim 7.
Per claim 23, refer to the same rationale as explained in claim 9.
Per claim 26, refer to the same rationale as explained in claim 13.



Claims 16 and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over  claims 1-20 U.S. Patent No. 10, 697,776  in view of Sambongl (US20120062414)
In an analogous field of endeavor, Sambongl discloses the system according to claim 14 wherein the system is configured to determine the primary position indication of the object based on GPS signals between two separate points of time (paragraph 0153, i.e. processing in steps S13 to S19, the execution control of the intermittent GPS measurement based on a distance between two positions, i.e., between the first reference position and a measured position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Sambongl into the invention U.S. Patent No. 10, 697,776, where Sambongl provides a positioning apparatus including: a first positioning unit which intermittently receives signals from satellites and carries out a first position measurement; a second positioning unit which carries out a second position measurement by adding information of a moving direction and a moving amount to positional information of a reference position in order to reduce accumulated positioning errors by utilizing  both an autonomous navigation position measurement and an intermittent GPS measurement, see Sambongl, paragraphs 0008, 0010, 0011 and 0153.
Per claim 27, U.S. Patent No. 10, 697,776 discloses the system according to claim 14 but fails to explicitly discloses wherein the system is one of a mobile device, a wristop computer, a mobile telephone and a portable device.
In an analogous field of endeavor, Sambongl discloses wherein the system is one of a mobile device, a wristop computer, a mobile telephone and a portable device (paragraph 0056 and 0057, navigation apparatus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Sambongl into the invention U.S. Patent No. 10, 697,776 in order to reduce accumulated positioning errors by utilizing  both an autonomous navigation position measurement and an intermittent GPS measurement, where navigational apparatus is portable device, see Sambongl, paragraphs 0010, 0011 and 0057.
Allowable Subject Matter
Claims 3,4  and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647